                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  JEREMIAH ROSHEED JOINER,                          )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )       No.    3:21-CV-050-DCLC-HBG
                                                    )
  ANDERSON COUNTY SHERIFF’S                         )
  OFFICE, OFFICER M. MUDGETT, and                   )
  CORPORAL KEYS,                                    )
                                                    )
                Defendants.                         )

                                   MEMORANDUM OPINION

        This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. On February 16,

 2021, the day after the Court received Plaintiff’s complaint, Clerk sent Plaintiff a notice notifying

 him of the Local Rule requiring that he monitor this case and update his address with the Court

 within fourteen days of any address change, and alerting him that failure to do so could result in

 dismissal of this action [Doc. 3]. Also, on February 17, 2021, the Court entered an order notifying

 Plaintiff that he had not filed the required documents to proceed in forma pauperis, providing him

 thirty days from the date of entry of that order to do so, and notifying him that failure to timely

 comply therewith or failure to update his address with the Court within fourteen days of an address

 change would result in dismissal of this action [Doc. 4]. However, more than fourteen days ago,

 the United States Postal Service (“USPS”) returned the mail to Plaintiff containing these filings to

 the Court as undeliverable with notations indicating that Plaintiff is “not incarcerated” at the

 Anderson County Detention Facility [Docs. 5 and 6], which is the last current address he provided

 the Court [Doc. 2 p. 2].




Case 3:21-cv-00050-DCLC-HBG Document 7 Filed 03/26/21 Page 1 of 3 PageID #: 20
        Accordingly, on March 2, 2021, after the USPS first returned the Court’s mail to Plaintiff

 to the Court, the Clerk mailed both the notice and the Court’s deficiency order [Docs. 3, 4], along

 with a long form application for leave to proceed in forma pauperis, to the permanent address he

 listed in his complaint [Doc. 2 p. 2]. But Plaintiff has not filed any notice of address change or

 otherwise communicated with the Court since the USPS returned the Court’s mail to him.

 Accordingly, for the reasons set forth below, this action will be DISMISSED for want of

 prosecution.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b); Knoll v.

 Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

 considering dismissal under Rule 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

        As to the first factor, the Court finds that Plaintiff’s failure to update the Court with his

 new address and/or respond to the Court’s deficiency order was due to his willfulness or fault.

 Specifically, it appears that Plaintiff received both the Clerk’s notice regarding the requirement

 that he update his address within fourteen days of any address change and the Court’s deficiency

 order after the Clerk resent them to his permanent address but chose not to comply or otherwise

 communicate with the Court. As to the second factor, the Court finds that Plaintiff’s failure to

 comply with the Clerk’s notice and the Court’s order has not prejudiced Defendants, as they have

 not been served. As to the third factor, as noted above, the Clerk’s notice notified Plaintiff that


                                                 2
Case 3:21-cv-00050-DCLC-HBG Document 7 Filed 03/26/21 Page 2 of 3 PageID #: 21
 failure to timely update his address with the Court may result in dismissal of this action, and the

 Court’s deficiency order notified him that failure to comply therewith or failure to update his

 address with the Court within fourteen days of any address change would result in dismissal of

 this action [Docs. 3, 4]. Finally, as to the fourth factor, the Court finds that alternative sanctions

 are not warranted, as Plaintiff sought to proceed in forma pauperis herein and has failed to comply

 with the Court’s instructions. On balance, the Court finds that these factors support dismissal of

 this action under Rule 41(b).

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

 about Plaintiff’s pro se status prevented him from complying with the Court’s instructions, and

 Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

        Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

 41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:

        SO ORDERED:

                                                       s/Clifton L. Corker
                                                       United States District Judge




                                                   3
Case 3:21-cv-00050-DCLC-HBG Document 7 Filed 03/26/21 Page 3 of 3 PageID #: 22
